Citation Nr: 0713225	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back condition 
(to include pain) other than an already service-connected 
lumbar spine condition.
	
2.  Entitlement to service connection for an arm condition 
(to include pain) other than an already service-connected 
cervical spine condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for dysthymic disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  Entitlement to a permanent and total evaluation.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2003 
and October 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2007; a transcript 
is of record.  At the veteran's travel board hearing, he 
withdrew the issues of entitlement to increased ratings for 
his cervical spine condition, lumbar spine condition, and 
hypertension, and service connection for facial scars and an 
eye condition.  

The issues of entitlement to service connection for dysthymic 
disorder and entitlement to a permanent and total evaluation 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran suffers from a back condition other than the already 
service-connected lumbar and cervical spine conditions.

3.  The competent medical evidence fails to show that the 
veteran suffers from an arm condition separate from the pain 
related to his service-connected cervical spine condition.

4.  The competent medical evidence fails to show that the 
veteran has PTSD that is linked to a verified in-service 
stressor.

5.  The medical evidence of record indicates that the 
veteran's service-connected disabilities have rendered him 
unemployable under VA guidelines.


CONCLUSIONS OF LAW

1.  A back condition (to include pain) other than an already 
service-connected lumbar spine condition was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  

2.  An arm condition (to include pain) other than an already 
service-connected cervical spine condition was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R.
§§ 3.159, 3.303 (2006).  

3.  PTSD was not incurred or aggravated during active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in October 2002, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Specifically, the RO advised the veteran with 
respect to his claims for increased ratings for his service-
connected spine disabilities; service connection for back 
pain, arm pain and numbness, depression, and PTSD; and a 
TDIU.   

In the October 2002 letter the RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  As 
mentioned above, the veteran was provided with a VA travel 
board hearing, during which he provided testimony to the 
undersigned Veterans Law Judge.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.


II.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Back Condition

The veteran is currently service-connected for chronic lumbar 
strain with degenerative joint disease, traumatic and 
degenerative disc disease.  That disability is rated as 40 
percent disabling pursuant to Diagnostic Code 5237.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).  The veteran is also 
service-connected for chronic cervical spine strain with 
degenerative joint disease, traumatic and degenerative disc 
disease with shoulder and hand involvement.  That disability 
is rated as 30 percent disabling pursuant to Diagnostic Code 
5237.  Id.  

The medical evidence assessing the veteran's current back 
conditions include VA examination reports, dated in January 
2003 and July 2005, and medical records from Lebanon 
Community Hospital.  The January 2003 VA examination report 
showed that the examiner found the veteran to have chronic 
lumbar and cervical strains superimposed on degenerative 
changes.  In the July 2005 VA examination report, the 
examiner reported that the veteran had chronic cervical and 
lumbar strains, superimposed on degenerative disc disease and 
degenerative joint disease, with lumbar spinal stenosis.  

Private medical records from Lebanon Community Hospital 
showed that in February 2001, images of the lumbar spine 
showed multilevel degenerative changes, transitional at S1 
vertebra.  A report of a magnetic resonance imaging (MRI) 
showed that the veteran had multilevel disc and joint 
degeneration, moderate spinal canal stenosis at L4-5 and L3-
4, asymmetric disc bulge at L4-5 with probable nerve 
compression, and moderate left foraminal narrowing at L4-5 
with lesser degrees of stenosis at the remaining levels.  

At his travel board hearing, the veteran testified that his 
current disabilities affected his entire back.  The veteran, 
through his representative, asserted that his thoracic spine 
was "affected" by the service-connected lumbar and cervical 
spine disabilities.  The veteran described how boxing in 
service injured his upper back and shoulders, but could not 
recall a specific injury to his middle back.  The veteran 
denied having had surgery on his back, but stated that it had 
been recommended by doctors.  

The medical evidence does not show a disability of the spine 
for which service connection has not already been granted.  
The veteran is claiming "pain" as an additional disability, 
however, pain alone is not a disease or injury, and it is not 
a disability for purposes of VA compensation.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent a 
showing of additional disability, service connection cannot 
be granted.

Arm Condition

The veteran's claim for service connection for an arm 
condition other than the already service-connected cervical 
spine condition with shoulder and hand involvement must also 
be denied.  The veteran is claiming additional disability 
manifested by symptoms of numbness and pain in his hands and 
right shoulder due to the cervical spine condition.  There is 
no diagnosis of a separate arm disability and the reported 
symptoms have already considered in the rating for the 
cervical spine disability.  Absent a showing of additional 
disability, service connection cannot be granted.

Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  38 C.F.R. § 
4.125(a) (2006).   

For veterans who have engaged in combat with the enemy, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(f)(1) (2005).  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  Where a determination is made that 
the veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Dizoglio, 9 Vet. App. at 
166.  VA adjudicators are not bound to accept the statements 
of history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In the veteran's stressor statement, dated in November 2002, 
he recalled being aboard the U.S.S. Thetis Bay.  He stated 
that while aboard the ship, he was assigned to a repair 
locker with no training.  He stated that he was at general 
quarters the whole transit time with no power or lights.  The 
veteran recalled that this happened in 1961.  

At his travel board hearing, conducted in January 2007, the 
veteran attributed most of his PTSD symptoms to his tour on 
the U.S.S. Thetis Bay.  The veteran described one particular 
incident in which he witnessed another sailor injured in an 
elevator.  The veteran said that that incident occurred in 
1961, 1962, or 1963.  The veteran also described the change-
over to the U.S. Code of Military Justice and how that 
affected him.  The veteran claimed that he was very young 
while aboard the ship and that that affected him.  The 
veteran stated that he never sought treatment in service for 
the stressors because that would be a "career ender."  

The medical evidence in support of the veteran's PTSD claim 
include the following.  In a VA mental health treatment 
record, dated in July 2003, Dr. C.K. noted an ongoing 
impression of PTSD and personality issues.  Dr. C.K. noted 
that the veteran was not showing any depression at that time.  

In an intake/assessment interview, dated in December 2004, 
Dr. C.K. reported that the veteran experienced a "lot of 
combat," much from friendly fire, while in service.  Dr. 
C.K. provided a provisional diagnosis of PTSD with 
depression.  Dr. C.K. stated, however, that the purpose of 
the intake was not to establish data for a claim, but to 
assess for treatment and develop a treatment plan.  

In an intake screening report from Linn County Mental Health 
Services, dated in May 2002, G.W., M.A., stated that the 
veteran had mild to moderate PTSD symptoms that had increased 
in the past 2 years.  G.W. stated that the increase in 
severity may have been due to his wife's health problems.  
G.W.'s tentative diagnosis was PTSD, rule out dysthymia.  

In a discharge summary from Linn County Mental Health 
Services, dated in June 2002, G.W. indicated that the veteran 
was discharged because further treatment at that facility 
would not be appropriate.  G.W. summarized the veteran's 
status as suffering from mild to moderate symptoms of 
depression masked with superficially bright affect, with mild 
to moderate symptoms of PTSD.  G.W. also cited social 
stressors and the poor health of the veteran's wife.  

The claim for service connection for PTSD must be denied.  
Although Dr. C.K. reported that the veteran had been exposed 
to "a lot of combat," his records do not support this.  The 
records show that he earned numerous medals for his service, 
such as the Republic of Vietnam Campaign Medal (with device) 
and the Korean Expeditionary Medal.  The veteran has not, 
however, earned any awards indicating that he personally 
participated in events constituting an actual fight or 
encounter with military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The record does not otherwise show that the veteran 
engaged in combat with the enemy.  Thus, verification of the 
claimed stressors can only be satisfied by corroborative 
evidence which substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
Dizoglio, 9 Vet. App. at 166.  

The Board finds the evidence insufficient to corroborate the 
veteran's claimed stressors.  The veteran was unable to 
provide specific dates of his claimed stressors, and only 
specified that they occurred over a period of 1-3 years.  
This is too large of a time frame to conduct a meaningful 
investigation to verify the stressors.  Moreover, the PTSD 
has not been linked to any of the claimed events.  Without a 
more specific account of the reported stressors, and without 
a diagnosis linking the disorder to one of those stressors, 
service connection must be denied.  

As the preponderance of the evidence is against the service 
connection claims, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities and therefore, is entitled to a TDIU.  The Board 
agrees.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In determining 
unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-
connected disabilities are found to render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2006).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

The veteran meets the schedular criteria for total 
disability.  In making this finding, the Board first 
determines that the veteran's disabilities meet the 
percentage requirements for a TDIU.  The veteran is service-
connected for chronic lumbar strain with degenerative joint 
and disc disease, evaluated as 40 percent disabling; cervical 
spine strain with degenerative joint and disc disease with 
hand and shoulder involvement, evaluated as 30 percent 
disabling; hypothyroidism, evaluated as 10 percent disabling; 
and hypertension, evaluated as 10 percent disabling.  The 
veteran's overall combined disability rating is 70 percent.  
38 C.F.R. § 4.25 (2006).

Second, the Board finds that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Medical evidence confirms 
that the veteran is not suited to perform work requiring 
physical exertion.  In the January 2003 VA examination 
report, the examiner commented that in terms of 
employability, the veteran would not be suitable in jobs 
requiring excessive bending, lifting, or stooping, or 
activities involving hyperextension, in particular of the 
cervical spine.  

Regarding more sedentary type of work, resolving all doubt in 
favor of the veteran, the Board finds that he is also unable 
to perform this type of work due to his service-connected 
disabilities.  According to a transcript of the veteran's 
videoconference hearing, he testified that he had been unable 
to work full time since 1997 or 1998.  The veteran stated 
that after he retired in 1990, he tried various jobs that did 
not work out for him.  He also stated that as a truck driver, 
he hands fell asleep as he drove.  He stated that he had 
similar problems working as a driver/messenger.  He stated 
that he could not type because of these symptoms.

Regarding jobs requiring sitting for long periods, he stated 
that he needed to get up and move periodically and was also 
unable to stand for long periods because his back would 
bother him.  He also testified that he tried "rough 
necking" and working in a manufacturing plant.  Regarding 
work he had tried, he stated that he always felt like he had 
to adapt and adjust to continue to do what he wanted to do.  
He testified that sometime in 2003, he worked part-time for a 
month, but declined to work beyond that.  

The veteran's representative added that in the two hours 
spent preparing for the hearing that morning, the veteran had 
to adjust his position at least six times and had to stand at 
least three times.  The veteran's representative asserted 
that because of his service-connected back disability, the 
veteran was unable to do any maintenance type of work 
requiring heavy lifting, or perform a sedentary type of job 
because of the numbness in his hands associated with his back 
condition.  

Although there is no medical opinion indicating that the 
veteran is unable to perform sedentary type of work, the 
veteran's contentions regarding his inability to perform 
tasks such as typing, driving a truck, or performing any 
tasks requiring standing or sitting for long periods are 
plausible in light of the severity of his service-connected 
disabilities.  For this reason, the Board finds that the 
veteran is unemployable.  38 C.F.R. § 4.3 (2006).  
Accordingly, the claim for TDIU on a schedular basis is 
granted. 


ORDER

1.  Service connection for a back condition (to include pain) 
other than an already service-connected lumbar spine 
condition is denied.

2.  Service connection for an arm condition (to include pain) 
other than an already service-connected cervical spine 
condition is denied.

3.  Service connection for PTSD is denied.

4.  Entitlement to a TDIU is granted. 


REMAND

At the veteran's travel board hearing in January 2007, he 
stated that his depression had been caused by his service-
connected disabilities.  He claimed that his service-
connected disabilities had caused him to gain weight and that 
this in turn had caused his depression.  The veteran 
specifically mentioned his spine disability and 
hypothyroidism as having contributed to his weight gain.

From the medical evidence of record, it is unclear whether 
the veteran is currently diagnosed with dysthymia or 
depression and if so, whether either is related to a service-
connected disability.  The veteran should be provided with a 
VA examination for the purpose of making these 
determinations. 

The RO denied the veteran's claim of entitlement to a 
permanent and total evaluation because the veteran was not 
found to be totally disabled.  In light of the grant of a 
TDIU, the Board finds that this issue must be remanded for 
further consideration so that the RO can determine whether 
the veteran's total rating is permanent.  See 38 C.F.R. § 
3.340 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate psychiatric examination to 
determine whether he currently suffers 
from dysthymia or depression, and if so, 
whether either is related to a service-
connected disability, to include 
hypothyroidism and his back disability.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
dysthymia and for a permanent and total 
evaluation should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


